Citation Nr: 0907190	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-06 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for asbestos-
related pleural disease.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
October 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that granted service connection and 
assigned a noncompensable rating for asbestos-related pleural 
disease, effective June, 22, 2005.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Veteran contends that the symptoms of his asbestos-
related pleural disease warrant an initial compensable rating 
pursuant to the diagnostic code for that disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code (DC) 6833 (2008).  Under DC 6833, a 10 percent rating is 
warranted when the Forced Vital Capacity (FVC) is 75 to 80 
percent predicted, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 
to 80 percent predicted.  A 30 percent rating is warranted 
for FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56-65 
percent predicted.  A 60 percent rating is warranted for a 
FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 
percent predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent rating is warranted for FVC less 
than 50 percent predicted, or; DLCO (SB) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy. 38 C.F.R. § 4.118, DC 
6833 (2008).

The Board finds that a remand for an additional VA 
respiratory examination is necessary in order to fully and 
fairly assess the merits of the Veteran's claim.  The record 
reflects that the Veteran's most recent comprehensive VA 
respiratory examination took place in March 2006.  In October 
2006, he complained that his lung condition had worsened.  He 
reported for a follow-up VA examination that month but was 
able to complete the pulmonary function testing component.  
In November 2007, he underwent another VA respiratory 
examination in which X-ray images revealed an enlarged heart 
with arteriosclerotic changes in the aorta and calcified 
pleural plaques.  The impression was cardiomegaly.  
Significantly, the VA examiner expressly noted that changes 
of asbestosis were present.  In the course of this 
examination, the Veteran also attempted to undergo pulmonary 
function testing.  However, the examiner noted that due to 
pain in his chest, the Veteran was unable to produce 
acceptable and reproducible spirometric data for VA rating 
purposes.  

Because the Veteran has indicated there may have been a 
significant change in his service-connected asbestos-related 
pleural disease since his last complete examination in March 
2006, the Board has no discretion and must remand the claims 
to afford the Veteran a contemporaneous VA examination to 
assess the current nature, extent, severity and 
manifestations of that disability.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).

A remand is also warranted to obtain outstanding VA medical 
records.  In a May 2008 statement, the Veteran indicated that 
in February or March 2008, he was treated for his lung 
condition at the VA Medical Center in West Palm Beach, 
Florida.  The Veteran noted that at the time the VA treating 
physician told him that the asbestos in his lungs had spread 
to his kidneys and liver.  However, he added that he never 
received a copy of the VA treating physician's report.  
Significantly, that report does not appear to have been 
associated with the Veteran's claims folder.  Indeed, the 
record is negative for any VA medical records pertaining to 
the Veteran's lung condition dated since November 2007.  
Because the Veteran indicated that there are outstanding VA 
medical records dated after November 2007 that may contain 
information pertinent to his claim, those records are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2008); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims file all VA treatment records 
from the VA Medical Center in West Palm 
Beach, Florida, dated from December 
2007 to the present.  

2.  After associating the above records 
with the file, schedule the Veteran for 
a VA examination to determine the 
current severity of his asbestos-
related pleural disease.  The claims 
file should be made available to the 
examiner for review, and the examiner 
should indicate in the report that the 
claims file was reviewed.  The VA 
examination should include post-
bronchodilation pulmonary function test 
results that document the Veteran's 
Forced Vital Capacity (FVC) as well as 
his Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath 
Method (DLCO (SB)).

3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





